Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 09/03/2020.
Claims 1-20 are pending.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Specification
The abstract of the disclosure is objected to because the abstract should not contain a paragraph number. The instant abstract recites “[0081]” which should be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-11 are directed to systems and fall within the statutory category of machines and Claims 19-20 are directed to methods and fall within the statutory category of processes. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claim 1: The limitations of “responsive to determining that the portion of the disaggregated memory pool includes an unassigned slice that can satisfy the request, assign at least part of the unassigned portion to the requesting compute node” and “responsive to determining that the portion of the disaggregated memory pool does not include an unassigned slice that can satisfy the request”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate mentally whether there is an unassigned portion of memory that can satisfy a request and if so, mentally assign that memory to the requestor.
Claim 19: The limitations of “where the request is to free the slice from the compute node, query an operating system executed by the compute node to determine whether the slice can be freed”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate mentally whether there is a portion of memory can  be freed to satisfy a request.
Therefore, Yes, claims 1 and 19 recites judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claim 1: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “a memory controller; and memory attached to the memory controller and forming at least a portion of a disaggregated memory pool, the disaggregated memory pool” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, claim 1 recites the following additional elements – “including a plurality of slices that are each dynamically assigned to a respective one of two or more compute nodes” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, claim 1 recites the following additional elements – “receive a request to adjust an assignment of the disaggregated memory pool to a requesting compute node” which is merely a recitation of insignificant pre-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will be further addressed at Step 2B below as being Well-Understood, Routine and Conventional. Further, claim 1 recites the following additional elements – “output a request to another compute node to free at least one slice of the plurality of slices assigned to such compute node” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will be further addressed at Step 2B below as being Well-Understood, Routine and Conventional.
Claim 19: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “At a compute node “, “a memory controller” and “operating system” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, claim 19 recites the following additional elements – “accessing a memory controller to discover a request regarding a slice of a disaggregated memory pool; where the request is to assign the slice to the compute node, add an address range of the slice to a memory map and execute memory transactions using the slice” which is merely a recitation of insignificant pre-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will be further addressed at Step 2B below as being Well-Understood, Routine and Conventional.
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claims 1 and 19 not only recite a judicial exception but that the claims are directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1 and 19: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and field of use/technological environment which do not amount to significantly more than the abstract idea. Further, the insignificant pre- and post- solution activity is Well-Understood, Routine and Conventional. See MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data” wherein the instant pre-solution receipt of request and post-solution output of request are merely receiving or transmitting of data.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1 and 19 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 2, it recites additional element recitations of “where an address range of the disaggregated memory pool is visible to each of the two or more compute nodes” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 2 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 2 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 2 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 3, it recites additional element recitations of “output a respective address range for each of the plurality of slices” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and is Well-Understood, Routine and Conventional. See MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data” wherein the instant post-solution output of request is merely transmitting of data. Further, claim 3 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 3 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 3 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 4, it recites additional element recitations of “where the request to free the at least one slice is processed by an operating system executing on the other compute node” which is merely a recitation of generic computing components environment (see MPEP § 2106.05(b)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 4 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 4 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 4 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 5, it recite additional abstract idea recitations of “responsive to the other compute node freeing at least one slice” and “responsive to the other compute node refusing to free the at least one slice” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate mentally whether a compute node does or does not free a slice. Further, claim 5 recites “output an address range of the at least one slice for reception by the requesting compute node” and “output an indication that the at least one slice is not freed” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and is Well-Understood, Routine and Conventional. See MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data” wherein the instant post-solution output is merely transmitting of data. For the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 5 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 5 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 6, it recites additional element recitations of “where for each of the two or more compute nodes, each of the plurality of slices is disabled for such node at initialization” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 6 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 6 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 6 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 7, it recite additional abstract idea recitations of “block access by the requesting compute node to a slice assigned to the other compute node” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate mentally whether an access is to the appropriate node. Further, claim 7 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 7 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 7 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 8, it recite additional abstract idea recitations of “adjust the assignment of the portion of the disaggregated memory pool responsive to the fabric manager” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate mentally to assign a portion of memory. Further, claim 8 recites “describe an assignment of the portion of the disaggregated memory pool to a fabric manager” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and is Well-Understood, Routine and Conventional. See MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data” wherein the instant post-solution output is merely transmitting of data. For the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 8 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 8 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 9, it recites additional element recitations of “store an instruction to adjust an assignment of the portion of the disaggregated memory pool in the one or more registers” which is merely a recitation of generic computing components/functions (see MPEP § 2106.05(b)) without imposing meaningful limitation which does not integrate a judicial exception into practical application and “where the instruction is discoverable by an operating system” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 9 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 9 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 9 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 10, it recites additional element recitations of “where the memory is mapped in a physical address space of each compute node” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 10 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 10 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 10 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 11, it recite additional abstract idea recitations of “responsive to the other compute node rejecting the request to free the at least one slice” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate mentally whether a compute node does or does not free a slice. Further, claim 11 recites “output to a fabric manager an indication that the request to free the at least one slice is rejected” and “the fabric manager is configured to issue a request to another memory controller to assign a slice of memory attached to the other memory controller to the requesting compute node” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and is Well-Understood, Routine and Conventional. See MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data” wherein the instant post-solution output is merely transmitting of data. For the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 11 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 11 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 20, it recite additional abstract idea recitations of “responsive to the operating system accepting the request” and “responsive to the operating system rejecting the request” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate mentally whether a request was accepted. Further, claim 20 recites “output a response to the memory controller indicating that the slice is freed” and “output a response to the memory controller indicating that the slice is not freed” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and is Well-Understood, Routine and Conventional. See MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data” wherein the instant post-solution output is merely transmitting of data. For the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 20 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 20 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-11 and 19-20 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. Pub. No. US 2018/0253244 A1 (hereafter Li).

With regard to claim 1, Li teaches a memory system (Embodiments of the invention are generally directed to a system for allocating memory in at least ¶ [0016]), comprising: a memory controller (The server cluster management module 142 controls the allocation of memory in at least ¶ [0024] and The server rack 1 management module 152A controls the allocation of memory, for example, memory expansion cards (MECs) 180A, 182A, to 184A on a server rack wide level in at least ¶ [0027]); and
memory attached to the memory controller (server racks 1-N in at least Fig. 1 and 2 comprising management module 152A-N and memory expansion cards (MECs) 180A, 182A, to 184A on a server rack wide level in at least ¶ [0027]) and forming at least a portion of a disaggregated (method and system for memory allocation in a disaggregated memory architecture in at least title) memory pool (server racks 1-N in at least Fig. 1 and 2), the disaggregated memory pool including a plurality of slices (s1-N in at least Fig. 1 and 2 and memory expansion cards (MECs) 180A, 182A, to 184A on a server rack wide level in at least ¶ [0027]) that are each dynamically (Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand in at least ¶ [0058] and Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment in at least ¶ [0075]) assigned to a respective one of two or more compute nodes (the minimum/maximum number of memory units can be assigned to each of the computer nodes 157A, 172A in at least ¶ [0026] and The MEC 180A, 182A, to 184A can be assigned by the plurality of multiplexers 148 and/or 159 to a computer nodes 172A and/or 157A per expansion card or by even per a group of dual in-line memory modules (DIMMs) inside expansion unit in at least ¶ [0032]), where the memory system is configured to:
receive a request to adjust an assignment of the disaggregated memory pool to a requesting compute node (The server cluster management module 142 receives a request for more memory in at least ¶ [0036] and Fig. 4);
responsive to determining that the portion of the disaggregated memory pool includes an unassigned slice that can satisfy the request, assign at least part of the unassigned portion to the requesting compute node (The management modules 142, 152A, or 170A determines if there is enough free or unallocated memory that be assigned to meet the memory request (S415). If there is enough available memory, then the management modules 142, 152A, or 170A determines the memory allocation requests to be carried out on a cluster, rack or level based and refers the request to the appropriate management module (S420) … The management modules 142, 152A, or 170A reallocates the memory based on the retrieved memory policy, for example, by assigning memory to the one of the plurality of multiplexers 159A and the computers nodes 157A, 172A that is associated with the memory request (S430) in at least ¶ [0036]); and
responsive to determining that the portion of the disaggregated memory pool does not include an unassigned slice that can satisfy the request, output a request to another compute node to free at least one slice of the plurality of slices assigned to such compute node (If there is not enough memory available, then the memory will needs to be withdrawn from its current allocation to meet the memory request. Then the management modules 142, 152A, or 170A determines the memory allocation requests to be carried out on a cluster, rack or level based and refers the request to the appropriate management module (S435) … The management modules 142, 152A, or 170A determine how much memory is available and how much memory that needs to be withdrawn from its current allocation (S445). The management modules 142, 152A, or 170A determines what memory that can be withdrawn from its current allocation (S450) and withdraws the memory from its current allocation (S455). The management modules 142, 152A, or 170A reallocates the available memory and the withdrawn memory based on the retrieved memory policy, for example, by assigning memory to the one of the plurality of multiplexers 159A and the computers nodes 157A, 172A that is associated with the memory request (S460) in at least ¶ [0037]).

With regard to claim 4, Li teaches where the request to free the at least one slice is processed by an operating system executing on the other compute node (The operating system of the computer nodes 157 is responsible for handling the memory hot add/remove events, and sends acknowledgements, (partial) failure notifications to the firmware of the computer nodes 157, and it should also be able to decide when to request more memory, or release memory upon request in at least ¶ [0029]).

With regard to claim 6, Li teaches where for each of the two or more compute nodes, each of the plurality of slices is disabled for such node at initialization (A computer receives a request for memory to be allocated to a computer node and determines if the allocation request needs to be carried out on a cluster level, a server rack level, or on a server level. The computer retrieves a memory policy associated with the determined level the allocation request needs to be carried out on from a memory policy database and determines how much available memory may be allocated and if there enough available memory to meet the request in at least abstract, Examiner notes, memory must be requested, thus at initialization the memory slices are disabled for the node; they must be requested).

With regard to claim 7, Li teaches where the memory system is further configured to block access by the requesting compute node to a slice assigned to the other compute node (Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal 83 provides access to the cloud computing environment for consumers and system administrators in at least ¶ [0075]).

With regard to claim 8, Li teaches where the memory controller is further configured to describe an assignment of the portion of the disaggregated memory pool to a fabric manager, and to adjust the assignment of the portion of the disaggregated memory pool responsive to the fabric manager (The memory policy engine 144 allows for an administrator to write, change, and/or delete memory policy allocation rules. The memory policy engine 144 further checks hardware limitations and user allocation configuration so that they can be converted to rules to stored in the memory policy database 146 … b) priority, for example, if one of the computer nodes 157A or 172A sends a request for more memory, while there is not enough and/or any available memory for reallocation, the rule determines in which sequence the memory allocated to other computer nodes 157A or 172A should be reclaimed if not being utilized or should be forcibly removed from the computer nodes 157A or 172A for reallocation in at last ¶ [0026] and If there is not enough memory available, then the memory will needs to be withdrawn from its current allocation to meet the memory request … in at least ¶ [0037]).

With regard to claim 11, Li teaches where the memory controller is further configured to, responsive to the other compute node rejecting the request to free the at least one slice, output to a fabric manager an indication that the request to free the at least one slice is rejected (The operating system of the computer nodes 157 is responsible for handling the memory hot add/remove events, and sends acknowledgements, (partial) failure notifications to the firmware of the computer nodes 157, and it should also be able to decide when to request more memory, or release memory upon request in at least ¶ [0029]), and where the fabric manager is configured to issue a request to another memory controller to assign a slice of memory attached to the other memory controller to the requesting compute node (If there is not enough memory available, then the memory will needs to be withdrawn from its current allocation to meet the memory request. Then the management modules 142, 152A, or 170A determines the memory allocation requests to be carried out on a cluster, rack or level based and refers the request to the appropriate management module (S435) … The management modules 142, 152A, or 170A determines what memory that can be withdrawn from its current allocation (S450) and withdraws the memory from its current allocation (S455) … in at least ¶ [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 10, 12-18 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Pub. No. US 2018/0253244 A1 (hereafter Li) as applied to claims 1, 4, 6-8 and 11 above and in further view of Saxena et al. Pat. No. US 9,250,831 B1 (hereafter Saxena).

With regard to claim 2, Li teaches the memory system of claim 1,
Li does not specifically teach a common address range.
However, in analogous art Saxena teaches where an address range of the disaggregated memory pool is visible to each of the two or more compute nodes (The reporting of the sum-total memory through a BAR allows each of the server CPUs to have a common address view of the disaggregated memory. Also, the BAR range reporting of the disaggregated memory allows mapping of the physical address range of disaggregated memory into a common virtual address range in at least col. 4 lines 1-8).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the common address range of Saxena with the systems and methods of Li resulting in a system in which the disaggregated memory pool of Li would utilize a common address view allowing mapping of the physical address range of disaggregated memory into a common virtual address range as in Saxena. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing efficient memory use, such as allow allowing caching of virtual to physical address translations of disaggregated memory via the translation look-aside buffers in the server CPUs as well as for simplifying programming models (see at least Saxena col. 4 lines 1-13).

With regard to claim 3, Li teaches the memory system of claim 1,
Li does not specifically teach outputting a respective address range.
However, in analogous art Saxena teaches where the memory system is further configured to output a respective address range for each of the plurality of slices (The iSMn nodes communicate the topology and memory capacity information to the iSMe endpoints via upstream transactions. The iSMe nodes subsequently communicate this topology and sum-total memory capacity information to their respective server CPUs during PCIe enumeration. In particular, the sum-total memory capacity information is reported to the respective server CPU as an address range in a PCIe endpoint base address register (BAR) in at least col. 3 lines 60-67).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the outputting a respective address range of Saxena with the systems and methods of Li resulting in a system in which the disaggregated memory pool of Li would utilize a common address view allowing mapping of the physical address range of disaggregated memory into a common virtual address range and output a respective address range as in Saxena. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing efficient memory use, such as allow allowing caching of virtual to physical address translations of disaggregated memory via the translation look-aside buffers in the server CPUs as well as for simplifying programming models (see at least Saxena col. 4 lines 1-13).

With regard to claim 5, Li teaches responsive to the other compute node refusing to free the at least one slice, output an indication that the at least one slice is not freed (The operating system of the computer nodes 157 is responsible for handling the memory hot add/remove events, and sends acknowledgements, (partial) failure notifications to the firmware of the computer nodes 157, and it should also be able to decide when to request more memory, or release memory upon request in at least ¶ [0029]).
Li does not specifically teach outputting a respective address range.
However, in analogous art Saxena teaches where the memory system is further configured to: responsive to the other compute node freeing at least one slice, output an address range of the at least one slice for reception by the requesting compute node (The iSMn nodes communicate the topology and memory capacity information to the iSMe endpoints via upstream transactions. The iSMe nodes subsequently communicate this topology and sum-total memory capacity information to their respective server CPUs during PCIe enumeration. In particular, the sum-total memory capacity information is reported to the respective server CPU as an address range in a PCIe endpoint base address register (BAR) in at least col. 3 lines 60-67); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the outputting a respective address range of Saxena with the systems and methods of Li resulting in a system in which responsive to the memory not being freed of Li would utilize a common address view allowing mapping of the physical address range of disaggregated memory into a common virtual address range and output a respective address range as in Saxena. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing efficient memory use, such as allow allowing caching of virtual to physical address translations of disaggregated memory via the translation look-aside buffers in the server CPUs as well as for simplifying programming models (see at least Saxena col. 4 lines 1-13).

With regard to claim 10, Li teaches the memory system of claim 1,
Li does not specifically teach memory mapped to a physical address space.
However, in analogous art Saxena teaches where the memory is mapped in a physical address space of each compute node (The reporting of the sum-total memory through a BAR allows each of the server CPUs to have a common address view of the disaggregated memory. Also, the BAR range reporting of the disaggregated memory allows mapping of the physical address range of disaggregated memory into a common virtual address range in at least col. 4 lines 1-8).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the memory mapped to a physical address space of Saxena with the systems and methods of Li resulting in a system in which the disaggregated memory pool of Li would utilize a common address view allowing mapping of the physical address range of disaggregated memory into a common virtual address range as in Saxena. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing efficient memory use, such as allow allowing caching of virtual to physical address translations of disaggregated memory via the translation look-aside buffers in the server CPUs as well as for simplifying programming models (see at least Saxena col. 4 lines 1-13).

With regard to claim 12, Li teaches at a compute node (A computer receives a request for memory to be allocated to a computer node and determines if the allocation request needs to be carried out on a cluster level, a server rack level, or on a server level in at least abstract and the minimum/maximum number of memory units can be assigned to each of the computer nodes 157A, 172A in at least ¶ [0026] and The MEC 180A, 182A, to 184A can be assigned by the plurality of multiplexers 148 and/or 159 to a computer nodes 172A and/or 157A per expansion card or by even per a group of dual in-line memory modules (DIMMs) inside expansion unit in at least ¶ [0032]), a method, comprising: discovering one or more memory controllers (The server cluster management module 142 controls the allocation of memory in at least ¶ [0024] and The server rack 1 management module 152A controls the allocation of memory, for example, memory expansion cards (MECs) 180A, 182A, to 184A on a server rack wide level in at least ¶ [0027]) attached to respective memory that forms a disaggregated memory pool (method and system for memory allocation in a disaggregated memory architecture in at least title and server racks 1-N in at least Fig. 1 and 2 and s1-N in at least Fig. 1 and 2 and memory expansion cards (MECs) 180A, 182A, to 184A on a server rack wide level in at least ¶ [0027]), the disaggregated memory pool including a plurality of slices (The server cluster management module 142 receives a request for more memory in at least ¶ [0036] and Fig. 4)
the plurality of slices initially disabled (A computer receives a request for memory to be allocated to a computer node and determines if the allocation request needs to be carried out on a cluster level, a server rack level, or on a server level. The computer retrieves a memory policy associated with the determined level the allocation request needs to be carried out on from a memory policy database and determines how much available memory may be allocated and if there enough available memory to meet the request in at least abstract, Examiner notes, memory must be requested, thus at initialization the memory slices are disabled for the node; they must be requested);
that are each dynamically assigned to a respective one of two or more compute nodes, outputting to at least one of the one or more memory controllers a request for one or more of the plurality of slices (The management modules 142, 152A, or 170A determines if there is enough free or unallocated memory that be assigned to meet the memory request (S415). If there is enough available memory, then the management modules 142, 152A, or 170A determines the memory allocation requests to be carried out on a cluster, rack or level based and refers the request to the appropriate management module (S420) … The management modules 142, 152A, or 170A reallocates the memory based on the retrieved memory policy, for example, by assigning memory to the one of the plurality of multiplexers 159A and the computers nodes 157A, 172A that is associated with the memory request (S430) in at least ¶ [0036]);
executing memory transactions using the one or more slices (Workloads layer 90 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation 91; software development and lifecycle management 92; virtual classroom education delivery 93; data analytics processing 94; transaction processing 95; and memory management module 96 in at least ¶ [0076]).
Li does not specifically teach an address range of the slices.
receiving an address range of the one or more slices assigned to the compute node (The reporting of the sum-total memory through a BAR allows each of the server CPUs to have a common address view of the disaggregated memory. Also, the BAR range reporting of the disaggregated memory allows mapping of the physical address range of disaggregated memory into a common virtual address range in at least col. 4 lines 1-8); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the an address range of the slices of Saxena with the systems and methods of Li resulting in a system in which the disaggregated memory pool of Li would utilize a common address view allowing mapping of the physical address range of disaggregated memory into a common virtual address range as in Saxena. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing efficient memory use, such as allow allowing caching of virtual to physical address translations of disaggregated memory via the translation look-aside buffers in the server CPUs as well as for simplifying programming models (see at least Saxena col. 4 lines 1-13).

With regard to claim 13, Li teaches discovering an extent of the disaggregated memory pool (Using multiplexer (MUX) to create a memory-server topology and allow remapping of the topology of the memory, for example, memory expansion cards (MEC) to be connected to multiple computer nodes, thus allowing the computer nodes to access the MEC in at least ¶ [0016]).

With regard to claim 14, Li teaches wherein the extent of the disaggregated memory pool is discovered during initialization of the compute node (Using multiplexer (MUX) to create a memory-server topology and allow remapping of the topology of the memory, for example, memory expansion cards (MEC) to be connected to multiple computer nodes, thus allowing the computer nodes to access the MEC in at least ¶ [0016], Examiner notes the remapping is an initialization).

With regard to claim 16, Li teaches adding the respective memory attached to each of the one or more memory controllers to a memory map (Using multiplexer (MUX) to create a memory-server topology and allow remapping of the topology of the memory in at least ¶ [0016]).

With regard to claim 19, Li teaches at a compute node (A computer receives a request for memory to be allocated to a computer node and determines if the allocation request needs to be carried out on a cluster level, a server rack level, or on a server level in at least abstract and the minimum/maximum number of memory units can be assigned to each of the computer nodes 157A, 172A in at least ¶ [0026] and The MEC 180A, 182A, to 184A can be assigned by the plurality of multiplexers 148 and/or 159 to a computer nodes 172A and/or 157A per expansion card or by even per a group of dual in-line memory modules (DIMMs) inside expansion unit in at least ¶ [0032]), a method, comprising: accessing a memory controller (The server cluster management module 142 controls the allocation of memory in at least ¶ [0024] and The server rack 1 management module 152A controls the allocation of memory, for example, memory expansion cards (MECs) 180A, 182A, to 184A on a server rack wide level in at least ¶ [0027]) to discover a request regarding a slice (The server cluster management module 142 receives a request for more memory in at least ¶ [0036] and Fig. 4) of a disaggregated memory pool (method and system for memory allocation in a disaggregated memory architecture in at least title and server racks 1-N in at least Fig. 1 and 2 and s1-N in at least Fig. 1 and 2 and memory expansion cards (MECs) 180A, 182A, to 184A on a server rack wide level in at least ¶ [0027]);
where the request is to assign the slice to the compute node, and execute memory transactions using the slice (The management modules 142, 152A, or 170A determines if there is enough free or unallocated memory that be assigned to meet the memory request (S415). If there is enough available memory, then the management modules 142, 152A, or 170A determines the memory allocation requests to be carried out on a cluster, rack or level based and refers the request to the appropriate management module (S420) … The management modules 142, 152A, or 170A reallocates the memory based on the retrieved memory policy, for example, by assigning memory to the one of the plurality of multiplexers 159A and the computers nodes 157A, 172A that is associated with the memory request (S430) in at least ¶ [0036]); and
where the request is to free the slice from the compute node, query an operating system executed by the compute node to determine whether the slice can be freed (If there is not enough memory available, then the memory will needs to be withdrawn from its current allocation to meet the memory request. Then the management modules 142, 152A, or 170A determines the memory allocation requests to be carried out on a cluster, rack or level based and refers the request to the appropriate management module (S435) … The management modules 142, 152A, or 170A determine how much memory is available and how much memory that needs to be withdrawn from its current allocation (S445). The management modules 142, 152A, or 170A determines what memory that can be withdrawn from its current allocation (S450) and withdraws the memory from its current allocation (S455). The management modules 142, 152A, or 170A reallocates the available memory and the withdrawn memory based on the retrieved memory policy, for example, by assigning memory to the one of the plurality of multiplexers 159A and the computers nodes 157A, 172A that is associated with the memory request (S460) in at least ¶ [0037]).
Li does not specifically teach adding an address range.
However, in analogous art Saxena teaches add an address range of the slice to a memory map (The reporting of the sum-total memory through a BAR allows each of the server CPUs to have a common address view of the disaggregated memory. Also, the BAR range reporting of the disaggregated memory allows mapping of the physical address range of disaggregated memory into a common virtual address range in at least col. 4 lines 1-8) and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the adding an address range of Saxena with the systems and methods of Li resulting in a system in which the disaggregated memory pool of Li would utilize a common address view allowing mapping of the physical address range of disaggregated memory into a common virtual address range as in Saxena. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing efficient memory use, such as allow allowing caching of virtual to physical address translations of disaggregated memory via the translation look-aside buffers in the server CPUs as well as for simplifying programming models (see at least Saxena col. 4 lines 1-13).

With regard to claim 20, Li teaches responsive to the operating system accepting the request, output a response to the memory controller indicating that the slice is freed and cease executing memory transactions using the slice, and responsive to the operating system rejecting the request, output a response to the memory controller indicating that the slice is not freed (The operating system of the computer nodes 157 is responsible for handling the memory hot add/remove events, and sends acknowledgements, (partial) failure notifications to the firmware of the computer nodes 157, and it should also be able to decide when to request more memory, or release memory upon request in at least ¶ [0029]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Pub. No. US 2018/0253244 A1 (hereafter Li) as applied to claims 1, 4, 6-8 and 11 above and in further view of Brian et al. GB 2490033 A (hereafter Brian).

With regard to claim 9, Li teaches the memory system of claim 1, further comprising the disaggregated memory pool (method and system for memory allocation in a disaggregated memory architecture in at least title and server racks 1-N in at least Fig. 1 and 2 and s1-N in at least Fig. 1 and 2 and memory expansion cards (MECs) 180A, 182A, to 184A on a server rack wide level in at least ¶ [0027])
Li does not specifically teach one or more registers store an instruction to adjust an assignment of a portion of memory.
However, in analogous art Brian teaches one or more registers, the memory controller configured to store an instruction to adjust an assignment of the portion of the memory in the one or more registers (dynamically assigning counters from a counter free pool to physical registers to count logical register mappings to physical registers for mapper based move register instruction executions … the mapper unit to handle the dynamic allocation of counters to PREGs for move register instruction executions in at least page 9 line 22 – page 10 line 3), where the instruction is discoverable by an operating system (that the present invention may execute in a variety of systems, including a variety of computer systems and electronic devices operating any number of different types of operating systems in at least page 11 lines 22-25).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the one or more registers store an instruction to adjust an assignment of a portion of memory of Saxena with the systems and methods of Li resulting in a system in which the disaggregated memory pool of Li would utilize one or more registers to store an instruction to adjust an assignment of a portion of memory as in Brian. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing for dynamic adjustment of settings within the processor to improve performance (see at least Brian page 23 lines 13-17).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Pub. No. US 2018/0253244 A1 (hereafter Li) in view of Saxena et al. Pat. No. US 9,250,831 B1 (hereafter Saxena) as applied to claims 2-3, 5, 10, 12-18 and 19-20 above and in further view of Meshchaninov et al Pub No. US 2013/0346718 A1 (hereafter Meshchaninov).

With regard to claim 15, Li and Saxena teach the method of claim 12, further comprising
Li and Saxena do not specifically teach initializing via a driver.
However, in analogous art Meshchaninov teaches initializing the disaggregated memory pool via a class driver implemented by the compute node (the kernel mode driver 208 may initialize the storage device based upon the request data and establish access to one or more regions of the non-volatile memory 204 in at least ¶ [0029] – [0030]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the initializing via a driver of Meshchaninov with the systems and methods of Li and Saxena resulting in a system in which the disaggregated memory pool of Li would be initialized via a driver as in Meshchaninov. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing for the storage infrastructure driver may be configured to load one or more storage device manufacturer-supplied user mode software programs, which can take advantage of vendor-implemented device features and further enhance input/output activity performance (see at least Meshchaninov ¶ [0030]).

With regard to claim 17, Li and Saxena teach the method of claim 12,
Li and Saxena do not specifically teach request output via a driver.
However, in analogous art Meshchaninov teaches wherein the request is output via a class driver implemented by the compute node (The storage infrastructure driver 210 may communicate pass-through input/output requests, via the kernel mode driver 208, to the storage device in at least ¶ [0029] – [0030]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the request output via a driver of Meshchaninov with the systems and methods of Li and Saxena resulting in a system in which the disaggregated memory pool of Li would output request via a driver as in Meshchaninov. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing for the storage infrastructure driver may be configured to load one or more storage device manufacturer-supplied user mode software programs, which can take advantage of vendor-implemented device features and further enhance input/output activity performance (see at least Meshchaninov ¶ [0030]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Pub. No. US 2018/0253244 A1 (hereafter Li) in view of Saxena et al. Pat. No. US 9,250,831 B1 (hereafter Saxena) as applied to claims 2-3, 5, 10, 12-18 and 19-20 above and in further view of Cabral et al. Pub. No. US 2017/0153942 A1 (hereafter Cabral).

With regard to claim 18, Li and Saxena teach the method of claim 12, further comprising
Li and Saxena do not specifically teach designating the one or more slices as online.
However, in analogous art Cabral teaches designating the one or more slices as online (the processing module accesses a slice name and status list within the fast memory, interprets the slice name and status list, and indicates that the requested encoded data slice is available when the interpretation indicates that the encoded data slice is stored in a memory (e.g., another memory) in at least ¶ [0047]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the designating the one or more slices as online of Cabral with the systems and methods of Li and Saxena resulting in a system in which the disaggregated memory pool of Li would designate the one or more slices as online as in Cabral. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing for improving efficiency of servicing requests by providing indication of the availability status of slices (see at least Cabral ¶ [0010] and [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10936374 B2
teaches
Optimizing dynamic resource allocations for memory-dependent workloads in disaggregated data centers
US 20120263191 A1
teaches
Mechanism For Managing Quotas In a Distributed Virtualization Environment
US 20180027062 A1
teaches
Technologies for dynamically managing resources in disaggregated accelerators
US 20190050261 A1
teaches
Arbitration across shared memory pools of disaggregated memory devices
US 20200174843 A1
teaches
Inter-host communication without data copy in disaggregated systems
US 20200394041 A1
teaches
Register sharing mechanism
US 20220066928 A1
teaches
Pooled memory controller for thin-provisioning disaggregated memory


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195